Title: James Wilkinson to John Armstrong, 7 January 1814
From: Wilkinson, James
To: Armstrong, John


        
          Confidential,
          Malone Friday morningJany. 7th. 1814.
          Sir,
        
        The Mail Route, by Burlington, has become dilatory and uncertain; I therefore, send this to Utica, by Express, to advise you, that we are still safe from the Enemy, &, I understand, snug against the weather; but our Troops die at the French Mills, owing, as all ranks avow, to the bad quality of the Flour, Medicine, & Hospital Stores.
        This circumstance, & the precarious Dependence to be placed in the contractor, apparent from his own Letter, recently received, although it manifests a very commendable Zeal & much anxiety for the Interests of the Service; & the silence of his Agent, Mr. Thorn, who left this Place, the 21st. ultimo, for the Country about Utica, expressly to provide a prompt Supply of Flour; have compelled me, most reluctantly indeed, to order the Deputy Quarter Master, Major Brown, his Principal being absent, to remedy the Defect, with all possible Expedition; the Troops, at the French Mills, being reduced to about seven Days Rations, & those at chateaugai, to less than three. The Restraints & cautions imposed on this Purchase, will prevent any Interference with the Measures of the Contractors, & the Flour, which may be purchased, will be delivered to them for Issue.
        My personal feelings, which have not been at ease, under the obloquy I have suffered, from the misconduct of others, are silenced by the unlooked for Results of Major General Harrisons Campaign, & the

Catastrophe at niagara; to counteract, as far as I can, the Effects of our Disappointments & Misfortunes, I contemplate to give the Enemy near me a “contre Coup,” which shall reach to the bone; but the accomplishment of my views will depend on the following Circumstances viz:
        1st., The cooperation of Governor Tompkins, with a mere shew of Militia, to cover Sacketts Harbour, which I do not consider in Danger, to enable me to draw eight hundred, or a thousand Men, from that Place,
        2d., The adherence of the Enemy to their present occupancies,
        3d., The increased Health of our Troops,
        4th., The accumulation of a competent Stock of sound Flour,
        5th., The procurement of the Means of protection to the Ears, fingers & feet of the men, without which they cannot operate under the frosts of the climate, And,
        6th., The Depth of the snow, which may fall;
        I think the Provisions depending on myself, & those I command, may with your Support, be seasonably accomplished; I have no cause to think, the Enemy will materially change his Ground, & I shall either steal an Interview with Governor Tompkins, or send him a Citizen of his confidence; & as to the Elements, which, at present, are entirely favourable, we must rest on Providence.
        And now, permit me briefly, to submit my project to you, for your Consideration & opinion, which I beg to receive, with as little Delay as possible.
        I propose to march, on the 3d. or 4th. of the next month, a Column of 2,000 men from chateaugai, & the same force from Plattsburgh, with the appropriate Attirail, & the necessary Sleighs for Transport; the first to move by the Route of General Hampton, to sweep the Enemy to the St. Lawrence, then to turn to the right & march for St. Piere, while the second will march by the Route of Hemenford, & La Tortue, to form a Junction at St. Piere; from which point, the united Corps will proceed against the Posts of St. Philips, L’acadié & St. Johns; & having beaten, routed, or captured the Detachments at those defenceless Cantonments, I shall be governed by circumstances, whether to occupy their Quarters, & hold the Country, & reduce the Ile aux Noix, or return to our Cantonments.
        Consentaneous with these movements, four thousand Men, from the French Mills, will cross the St. Lawrence, attack Cornwall, capture or rout the Corps of the Enemys Regular Troops, in that vicinity, disperse the Militia, fortify & hold possession of the village & thus effectually to cut off the Intercourse between the two Provinces.
        To secure a favourable Issue to these Enterprises, without much loss of Blood, the Demonstrations, heretofore small, of fear & alarm, on our part, will be continued by more than the ordinary means of military Deception, in which you may be able to assist me powerfully, through the

medium of the Prints, known to be friendly to the war; the recent alarm at Plattsburg, of which I have made much, has enabled me to bring over the Cavalry & other Troops from Burlington, capable of hardy service; without exciting the smallest Suspicion, on the part of the Enemy; & the Defences projected & put up, at our three Posts, the Caution, vigilance & extensive Excursions of our out laying Patroles & Scouts, & the Deception of his Spies, & the impositions of our own, it is believed, may continue the Enemy in the Security they appear to indulge; in fine, we shall march in force, to justify the most favourable Expectations, & in case of Disappointment, shall have the same Ground to retire upon, over which we have advanced from our fortified Cantonments; where we shall have Guards, & where, in any extremity, we shall be able to defend ourselves, against the force, the Enemy can, at present command.
        Should the double operation proposed be deemed too hazardous, then will you be pleased to point out that, which may be preferred; either to take possession at Cornwall, or to break up the Posts & cantonments in our Front, we are certainly competent to either, & I am desirous the Troops under my command, should not eat the Bread of Idleness. With perfect respect, I have the Honor to be, Sir, Yr. most obed: humble Servt.
        
          Ja Wilkinson
        
      